DETAILED ACTION
This Office Action is in response to the filing of an amendment on 2/05/2021. As per the amendment, claims 1, and 3-5 have been amended, claim 2 has been cancelled, and claim 6 has been added. Thus, claims 1 and 3-6 are pending in the application.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “The assist device according to claim, wherein:” in line 1. Claim 4 is thus unclear as to what claim it is dependent on, and as such the limitations required to meet claim 4 are indefinite. For the purposes of examination, claim 4 will be treated as dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazerooni et al. (US Pat. 7,628,766).
Regarding claim 1, Kazerooni discloses an assist device comprising: a body wearing unit (enhancer 110 in Fig. 1) configured to be worn on a body of a user including a region around an assist target body part of the user (see the hip assembly 152 and leg supports 120, 130 in Fig. 1 which are worn on the user, and assisted in movement by the enhancer, such that the hips and legs are the assist target body part of the user); a right actuator unit configured to be attached to the body wearing unit (see the actuator 166 on the left in Fig. 1 (and thus on the user’s right) which applies torque to leg support 120; see also Col. 2 lines 35-40, Col. 4 lines 42-50) and to the assist target body part (see left actuator 166 in Fig. 1 which is attached to the legs and hips by means of the leg support 120 and hip assembly 152 which it is attached to) so as to assist a motion of the assist target body part (see Col. 2 lines 35-40, Col. 4 lines 42-50), a left actuator unit configured to be attached to the body wearing unit (see the actuator 166 on the right in Fig. 1 (and thus on the user’s left) which applies torque to leg support 130; see also Col. 2 lines 35-40, Col. 4 lines 42-50) and to the assist target body part (see right actuator 166 in Fig. 1 which is attached to the legs and hips by means of the leg support 130 and hip assembly 152 which it is attached to) so as to assist a motion of the assist target body part (see Col. 2 lines 35-
Regarding claim 3, Kazerooni discloses the right sub-frame is configured such that a first end portion of the right sub-frame is connected to the right pivot shaft portion (the right sub-.
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamon (US Pat. 9,554,960).
Regarding claim 1, Kamon discloses an assist device comprising: a body wearing unit (supporting device 10 in Fig. 1) configured to be worn on a body of a user including a region around an assist target body part of the user (see Figs. 1 and 3 where it is worn on the hips and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni et al. (hereinafter referred to as Kazerooni ‘766) as applied to claim 1 above, and further in view of Kazerooni et al. (US Pub. 2006/0260620, hereinafter referred to as Kazerooni ‘620).
Regarding claim 5, Kazerooni ‘766 discloses the right pivot shaft portion and the left pivot shaft portion.
Kazerooni ‘766 does not have a detailed description of the right and left shaft portions being cylindrical dampers each of which is configured to pivot when a load equal to or greater than a load threshold set in advance is input.
However, Kazerooni ‘620 teaches a similar device for supporting a user’s movement where right and left shaft portions allow a pivoting movement (see torque generators 110 and 111 in Fig. 13, which allow for pivotal movement between the shank links 105/106 and the upper part of the shaft) the shafts being cylindrical dampers (see [0072] where the torque generators are hydraulic rotary dampers, and it is understood that a cylindrical damper is a rotary damper/ rotary dashpot that functions to resist applied torque in the rotary direction), which are configured to pivot when a load equal to or greater than a load threshold set it advance is input (it is understood that this is how a rotary damper/ dashpot functions, as it is used to resist a certain amount of torque applied based on the parameters of the damper, and thus requires more force that what it resists in order to move the damper; see also [0072] where the damper can be controlled by changing the hydraulic valve of the hydraulics, in order to change the impedance of the rotary damper). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hip joints 140 of Kazerooni ‘766 to .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamon as applied to claim 1 above, and further in view of Roh et al. (US Pat. 10,426,686).
Regarding claim 6, Kamon discloses wherein the body wearing unit further comprises left and right actuator units. 
Kamon does not have a detailed description of the body wearing unit further comprising a waist support portion configured to be worn around the waist of the user, wherein the right and left actuator units are mounted to the waist support portion.
However, Roh teaches a similar motion assist device for the legs, where a body wearing unit (motion assistance apparatus 1 in Fig. 1) comprises a waist support portion (fixing module 30 in Fig. 1) configured to be worn around the waist of a user (see Col. 7 lines 25-31), wherein the right and left actuator units are mounted to the waist support portion (see Fig. 1 where hip-joint joints 41 are left and right actuator mounted on the fixing module 30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body wearing unit of Kamon to include a waist support portion with the actuators mounted on it as taught by Roh, as it helps fix the device to the patient to improve the fit of the device to the user, as well as ensuring the .
Response to Arguments
Applicant's arguments filed 2/05/2021 have been fully considered but they are not persuasive.
First, Applicant argues on pages 8-9 of the arguments that the applied Kazerooni reference for claim 1 fails to disclose a teaching that the left and right sub-frames vary the spacing between them by rotation about the pivot shafts to fit a body size of a user. The argument is not well taken. Kazerooni does recognize the well-known need in the art for the device to fit different sized users (Col. 8 lines 21-33). Applicant argues that Kazerooni does this by swapping spacers, rather than by pivoting motion. However, Kazerooni also fits to the user by pivoting around the hip joints 140, to perform adduction and abduction. Examiner holds that the limitation “to fit a body size of the user” is broad, and as the body of a user fits into the space between the sub-frames of Kazerooni, and the spacing varies with adduction/ abduction of the hip joint, a person’s body is understood to “fit.” The limitation does not necessarily require that the device pivots to fit different sized body parts of different users, but rather only that it pivots in a way to accept the body of the singular user, which it is understood the Kazerooni does. 
Second, Applicant argues on page 9 of the arguments that the applied Kamon reference is overcome by the amendments to claim 1, as Kamon was not cited to have left and right actuator units, nor a varying of the sub-frames to fit a person’s body. As seen in the above rejection, and explicitly in Fig. 7, Kamon does have a left and right actuators as joints 61 (which 
Thus, the arguments are deemed not persuasive, and the rejections hold.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785